EXHIBIT10.3






 



--------------------------------------------------------------------------------

 
Domain Assignment and Transfer Agreement
 
 
BY AND BETWEEN
 
ZOOM TELEPHONICS, INC.
 
AND
 
JIANGSU LEIMONE ELECTRONICS CO., LTD.
 
 
 
 
Dated:  October 18, 2010
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

Domain Name Assignment and Transfer Agreement


Domain Name Assignment and Transfer Agreement (“Agreement”) is made as of this
18th day of October, 2010 (“Effective Date”) by and between Zoom Telephonics,
Inc., a corporation organized under the laws of the state of Delaware, USA
(“Assignor”), and Jiangsu Leimone Electronics Co., Ltd. , a company organized
under the laws of the People’s Republic of China (“Assignee”), a wholly owned
subsidiary of Zoom Technologies, Inc.  Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”


WHEREAS, Assignor owns certain rights to the domain name zoom.com (“Domain
Name”) and operates a website from the Domain Name;


WHEREAS, on October 18, 2010, Assignor and Assignee entered into a Binding
Letter Agreement (“Binding Letter Agreement”) providing that Assignor would
assign the entire right, title and interest in the Domain Name to Assignee upon
the terms and subject to the conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Binding Letter Agreement, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE  1
Interpretation


Applicable Laws means all applicable laws of the USA, State of Delaware,
including applicable related laws, rules, statutes and regulations and any
rules, consents, approvals, authorizations, guidelines, orders, ordinances, by
laws, requirements and policies of any local authority;


Business Day means any day from Monday through Friday (both dates inclusive)
which is not a public holiday in People’s Republic of China;


Person means any individual or legal entity;
 
ARTICLE  2
Sale and Transfer of Domain Name


2.1  Assignor agrees to assign, transfer and convey to Assignee, and Assignee
agrees to accept from Assignor, all of its entire right, title and interest in
and to the Domain Name.


2.2   For a period of four (4) months from the Effective Date, Assignor shall
post a home page at the Domain Name to assist in the transition of its ownership
and direction of Internet traffic as follows (“Home Page”):
 
 
2

--------------------------------------------------------------------------------

 


A.  The Home Page shall be the main page visitors to the Domain Name shall see
upon arriving at the URL.


B.  The Home Page shall be designed by both Assignee and Assignor:


i.  half of the Home Page shall be designed by and provide information about
Assignee, for example, “Click here for Zoom Technologies (Nasdaq: ZOOM), a
China- based manufacturer and service provider of mobile phones, other
communication products and services.”


ii.  half of the Home Page shall be designed by and provide information about
Assignor, for example, “click here for Zoom Telephonics (OTCBB: ZMTP), a
USA-based producer of modems and other communication electronics.”

C.  The Home Page shall be posted by Assignor within three (3) business days of
each Party’s completion of its design and delivery of its half of the page, with
the goal of completing each design within one (1) week of the Effective Date of
this Agreement.  The Parties shall approve of each others’ half of the Home
Page, which approval shall not be unreasonably withheld.  Each Party shall have
the right to change and/or update its half of the Home Page during the four (4)
month period after the Effective Date as long as the changes are approved by the
other Party.


2.3  Upon the end of the four (4) month period following the Effective Date of
this Agreement, Assignee shall not be obligated to post the Home Page.  At
Assignee’s discretion, it may provide contact information for Assignor on its
site hosted at the Domain Name.
 
ARTICLE  3
Assignor's Warranties and Duties


3.1  Assignor hereby represents and warrants that, to the best of its
knowledge,  the registration records and certifications to show that Assignor is
the owner of the Domain Name are attached hereto.


3.2  To the extent that the Assignor is aware of the status of its ownership of
the Domain Name, the Assignor warrants and represents that it has title to the
Domain Name; the Assignor has not granted any liens, mortgages, encumbrances,
licenses, or other agreement thereon or thereto the Domain Name; that it has the
full right, power and authority to grant all of the rights, title and interests
granted in this Agreement; and that no dispute exists which challenges the
legality, validity, or enforceability of the Domain Name to the best knowledge
of the Assignor.


3.3 Assignor shall execute any and all additional instruments, writings and
other documents and take any additional steps as may be necessary or proper as
determined by Assignee, at the sole expense of Assignee, in order to effect the
purchase and transfer of the Domain Name, and shall otherwise cooperate with the
Assignee to accomplish the purpose of this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE  4
Assignee’s Warranties and Duties


4.1 Assignee warrants that it has full power and authority to execute and
deliver this Agreement and the instruments of transfer and other documents
delivered or to be delivered pursuant hereto, and to consummate the transactions
contemplated under this Agreement.


4.2  No approval or authorization of, filing or registration with, or
notification to any governmental authority is required in connection with the
execution and delivery of this Agreement by the Assignee.
 
ARTICLE  5
[Deleted intentionally.]
 
 
ARTICLE  6
[Deleted intentionally.]
 
 
ARTICLE  7
Effectiveness


7.1 Assignor and Assignee may by mutual written agreement extend the time for
the performance of any of the obligations or undertakings under this Agreement.


7.2  Any waiver of any condition shall not be construed as a waiver of any other
condition nor a waiver of a subsequent breach of the same condition. The failure
of any party to assert any of its rights hereunder shall not constitute a waiver
of any rights.


7.3  No amendment of any term or condition under this Agreement shall be valid
unless it is agreed in writing by both Assignee and Assignor.


7.4  This Agreement shall not be assigned by either party without the prior
written consent of the other party.


7.5  Upon execution by both parties, this Agreement shall constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all discussions, negotiations, agreements and past dealings, either
oral or written, between or among the parties relating to the subject matter
hereof. Any change, modification or amendment of this Agreement shall be in
writing and signed by the Party against whom enforcement is sought.


7.6  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, assigns, administrators,
executors and other legal representatives.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE  8
Documentation


8.1  Within 10 days before the Four months from the Effective Date, Assignor
shall undertake to transfer the Domain Name to the Assignee’s preferred
registrar and to promptly attend to and satisfactorily complete all requests
made by the losing and the gaining registrars and their agents relating to the
transfer of the Domain Name.


8.2  Assignor shall keep live the hosting account of the websites and maintain
the websites at the Domain Name in full working order on that hosting account
for a period of four months from the Effectvie Date and for a period  of thirty
(30) days thereafter or until the Assignee notifies the Assignor that it can
terminate the account, whichever is earlier.
 
ARTICLE  9
Governing Law and Venue


9.1  This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware, without giving effect to its rules regarding
conflicts of laws.


9.2  Each Party hereby irrevocably submits to the exclusive jurisdiction of the
courts in the State of Delaware.
 
ARTICLE  9
Counterparts


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered to the other Party shall be deemed an original. The
executed page(s) from each original may be joined together and attached to one
such original and shall thereupon constitute one and the same instrument.


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



ASSIGNOR:  ZOOM TELEPHONICS, INC.        
By:
/s/ Frank B. Manning         Name: Frank Manning     Title: President and Chief
Executive Officer     Address:  
207 South Street, Boston, Massachusetts 02111, USA
 

 
 

ASSIGNEE:  JIANGSU LEIMONE ELECTRONICS COMPANY, LTD.        
By:
/s/ Lei Gu       Name: Lei Gu     Title: Chairman     Address:
Zongyi Digital City, Tushannan Village, Tongzhou City, Jiangsu Province 226376
Peoples Republic of China
 

 
 
 
6

--------------------------------------------------------------------------------

 




 
Domain names in the .com and .net domains can now be registered with many
different competing registrars.  Go to
http://www.internic.net for detailed information.
 
Domain Name: ZOOM.COM
Registrar: GODADDY.COM, INC.
Whois Server: whois.godaddy.com
Referral URL: http://registrar.godaddy.com
Name Server: A.DNS.HOSTWAY.NET
Name Server: B.DNS.HOSTWAY.NET
Updated Date: 27-jul-2010
Creation Date: 22-apr-1999
Expiration Date: 01-dec-2011
 
>>>Last update of whois database: Fri, 15 Oct 2010 18:23:05 UTC <<<
 
Notice: The expiration date displayed in this record is the date the registrar’s
sponsorship of the domain name registration in the registry is currently set to
expire.  This date does not necessarily reflect the expiration date of the
domain name registrant’s agreement with the sponsoring registrar.  Users may
consult the sponsoring registrar’s Whois database to view the registrar’s
reported date of expiration for this registration.
 
 
 
Registrant:
 
Zoom Telephonics Inc.
207 South Street
Boston, Massachusetts 02111
United States
 


 
 
7

--------------------------------------------------------------------------------

 
 
 
 
Registered through: GoDaddy.com, Inc. (http://www.godaddy.com)
 
Domain Name: Zoom.com
Created on:  21-Apr-99
Expires on: 01-Dec-11
Last updated on 27-Jul-10
 
Administrative Contact:
Administrator, DNS  dns@zoom.com
Zoom Telephonics Inc.
207 South Street
Boston, Massachusetts 02111
United States
(617) 423-1072
 
Technical Contact:
dns@zoom.com
Network
Network Administrator Zoom Telephonics, Inc. 207 South Street, Boston, MA 02111
United States
617   423   1072  Fax – 617  423  1148
 
Domain servers in listed order:
 
A.DNS.HOSTWAY.NET
B.DNS.HOSTWAY.NET
 
 

 
8

--------------------------------------------------------------------------------

 



COPY OF DOMAIN NAME REGISTRATION RECORD
AND
ALL CERTIFICATIONS IN RELATIONS TO THE DOMAIN NAME
 
 
 
 
 
 
 
 
 
 
9
 
 